Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 30, 2021 has been entered.

NOTICE OF ALLOWANCE
This action is in response to the papers filed April 30, 2021. 
	Claims 1-65, 70, and 76 are cancelled.
	Applicant has amended claims 66, 73, 79, and 90.
	Applicant has added new claims 96-106.
Claims 66-69, 71-75, 77-106 are allowed. 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest a chimeric antigen receptor (CAR) encoded by the polynucleotide sequence of SEQ ID NO: 10.

Relevant prior art, WO 2010/104949 A2 to Kalled et al. discloses the use of antibodies directed against BCMA (see ABSTRACT) for the treatment of Burkitt lymphoma (see paragraph [046]). Instant claim 87 identifies Burkitt lymphoma as a non-Hodgkin’s lymphoma (NHL).
However, Kochenderfer and Kalled do not teach or fairly suggest a chimeric antigen receptor (CAR) encoded by the polynucleotide sequence of SEQ ID NO: 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Terminal Disclaimer
The terminal disclaimer filed on March 25, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent 
	
	
Priority
	This application is a CONTINUATION of Applications 16/837,610, filed 04/01/2020; 16/504,859, filed 07/08/2020; and 15/535,365, filed 06/12/2017; claiming priority based on International Application No. PCT/US2015/064269, filed 12/07/2015; and U.S. Provisional Applications 62/200,505, filed 08/03/2015; and 62/091,419, filed 12/12/2014.


Information Disclosure Statement
The information disclosure statement filed 04/30/2021 has been considered by the Examiner.

Drawings
The drawings filed 04/15/2021 are accepted by the Examiner. Applicant’s petition to accept color drawings was GRANTED in the petition decision mailed 04/29/2021.


Double Patenting
Application Number 16346393 has an effective filing date of 11/04/2016, which is later than the effective filing date of the instant application of 12/12/2014. MPEP 804(I)(B) instructs, ‘If a provisional nonstatutory double patenting rejection is the only rejection remaining in an 

Conclusion
Claims 66-69, 71-75, 77-106 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633